I find myself unable to agree with my associates in the instant case.
"1. Technical rules of interpretation may be resorted to as aids to the construction of a will; but they can not control if they are in conflict with the apparent intention of the testator." Barr v. Denney, 79 Ohio St. 358, 87 N.E. 267.
To me the intention of the testator is clear, and, hence, no rules of construction are needed to determine the time when the devise of the residue of the estate, as set forth in item Ninth of the will, vested.
The testator used in his will such words as "children and grandchildren," and "heirs of their body," which shows clearly that, when he prepared his will, he intended that only those who were of his blood should get his property. He never intended that others outside of this blood relationship would secure an interest, which naturally should go to his issue. In item Ninth, he specifically stated that the trustee should convey the rest and residue of his estate "at the death of my wife to mychildren and grandchildren * * *." (Italics mine.)
This will needs no interpretation. I believe that the order entered by the trial court should be entered herein. *Page 509